DETAILED ACTION
This Notice of Allowance is in response to the Response filed June 9, 2022.
REASONS FOR ALLOWANCE
2.	Claims 1, 3, 6-16, 18-20, and 23-24 are allowable over the references of record for at least the following reasons:
	Claim 1:  a first cam arranged at an angle on a vertical plane; a connector attached to the first cam wherein the connector is a ball and socket mechanism; a second cam attached to the connector arranged at an angle on the vertical plane at a horizontal offset compared to the first cam, the first cam and the second cam configured to rotate in unison.  
	Claim 12: a first cam arranged at an angle on a vertical plane, a second cam arranged at an angle on the vertical plane at a horizontal offset compared to the first cam, the first cam and the second cam configured to rotate in unison; a middle component with a first intermediate cam and a second intermediate cam and one or more combustion chambers.  
	Claim 18: pistons attached to and movable within each cylinder, the pistons configured to move as the first cam and the second cam rotate, wherein the first cam is connected to a first gear mounted to a center of the first cam, the first gear configured to move in unison with the first cam, wherein the first gear connected to a plurality of second gears, the plurality of second gears connected to a plurality of inlet camshafts and a plurality of outlet camshafts configured to control opening and closing of an intake valve and an exhaust valve, wherein the intake valve and the exhaust valve are connected to each of the one or more cylinders.  
	The closest prior art is the Barere reference.  The Barere reference fails to disclose all of the features of the above amended independent claims.  Furthermore, none of the located references teach or suggest the above indicated features of the amendment independent claims.  

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747